Citation Nr: 1324886	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1977 to February 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for non-Hodgkin's lymphoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In his substantive appeal (VA Form 9), dated February 2010, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  The record reflects that the Veteran was scheduled for a Travel Board hearing in December 2011; however, the day prior to the scheduled hearing, the Veteran's spouse contacted the RO and stated that the Veteran was in the hospital experiencing chest pains and was unable to attend the hearing.  Thereafter, in December 2011, the Veteran submitted a correspondence (Motion) requesting that the hearing be rescheduled.  

In August 2013, the Veteran's Motion for good cause to reschedule the  Travel Board hearing a Veterans Law Judge was granted.  Therefore, on remand, the Veteran should be afforded a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


